Citation Nr: 0724415	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  97-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and December 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The issues on appeal were before the Board in February 2000, 
when they were remanded for additional development, July 
2003, when they were remanded to cure a procedural defect, 
and January 2007, when they were reopened for de novo review 
and remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In January 2007, the Board requested that the veteran be 
examined to determine the etiology of any knee disabilities 
found on examination, and for an opinion whether it is at 
least as likely as not (50 percent, or greater, probability) 
that any knee disability had its onset during active service 
or was otherwise linked to the veteran's active service.  A 
complete rationale for all opinions offered was to be 
provided.  Unfortunately, the VA examination conducted in 
response to this request instead opined on the probability 
that the disability found was not related to service.  
Because this probability was at least as likely as not, which 
may or may not mean 50 percent, this left unanswered the 
question whether the other 50 percent probability was in 
favor of service connection.  See 38 U.S.C.A. § 5107, 
pertaining to benefit of the doubt.  Specifically, the 
examiner said it was at least as likely as not that the 
veteran's bilateral knee condition was unrelated to his 
(service-connected) lumbar spine condition, that the veteran 
would experience some degree of difficulty with pain that is 
referred from his lumbar spine condition, but the actual 
structural degenerative changes noted on X-ray [of the knees] 
were at least as likely as not age-related conditions.  The 
diagnosis was minimal bilateral patellofemoral 
chondromalacia.  As such, a clarification medical opinion is 
needed under 38 C.F.R. § 3.159.  See also Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any knee 
disorder since March 2007.  After 
securing any necessary release, the RO 
should obtain these records.

2.  The RO should obtain a VA medical 
opinion for determining the etiology of 
any knee disability.  The claims folder 
must be made available to the reviewer 
for review of pertinent documents 
therein.  The reviewer should opine 
whether it is at least as likely as not 
(i.e., a 50 percent degree of probability 
or greater) that any knee disability 1.)  
Had its onset during active service, 
2.)  Is due to service-connected status 
post lumbar surgery of L2-S1, or, 3.)  Is 
not due to service or service-connected 
disability but is aggravated by the 
service-connected status post lumbar 
surgery of L2-S1.  If aggravation is 
found, then the examiner should indicate 
the date aggravation began and the level 
of severity of any knee disability at 
that time, as well as the current level 
of severity.  A medical rationale must be 
provided for the opinions offered.  If 
the requested opinions cannot be provided 
without resort to speculation, then this 
should be stated.  If medically indicated 
to respond to the requests herein, then a 
VA examination, X-rays, or other studies 
as needed must be performed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should reflect 
consideration of service connection by 
aggravation for any diagnosed knee 
disability under 38 C.F.R. § 3.310(b) 
(effective October 10, 1996).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

